                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


     LISA ROACH,                                )
                                                )
              Plaintiff,                        )
                                                )
     v.                                         )      Case No. 3:19-cv-00698
                                                )      Judge Aleta A. Trauger
     MONTGOMERY COUNTY                          )
     GOVERNMENT,                                )
                                                )
              Defendant.                        )


                                       MEMORANDUM

          Plaintiff Lisa Roach brings suit against defendant Montgomery County, Tennessee

(incorrectly named in the Complaint as the “Montgomery County Government”), asserting claims

of race and sex discrimination in violation of Title VII of Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. § 2000e et seq., and the Tennessee Human Rights Act (“THRA”), Tenn. Code Ann. §

4-21-101 et seq., and sex discrimination in violation of Title IX of the Education Amendments of

1972 (“Title IX”), 20 U.S.C. § 1681(a). (Doc. No. 1.) Now before the court is the defendant’s

Motion for Summary Judgment. (Doc. No. 16.) For the reasons set forth herein, the motion will be

granted in part and denied in part.

I.        FACTUAL AND PROCEDURAL BACKGROUND1

          Roach, a Black woman, has been an employee of the Montgomery County Sheriff’s Office

(“MCSO” or “Sheriff’s Office”), a division of Montgomery County, Tennessee, since 1999. (Doc.




          1
         The facts set forth herein are drawn from the parties’ exhibits, including the complete
deposition transcripts filed by the plaintiff, and are undisputed unless otherwise indicated.



      Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 1 of 21 PageID #: 726
                                                                                                2


No. 1 ¶ 7.) John Fuson is the Sheriff of Montgomery County and has held that position at all times

relevant to this lawsuit.

        Roach began working in the Montgomery County Courthouse in 2002 as a court security

officer. (Doc. No. 22-2, Roach Dep. 18.) In 2004, she began working as a General Sessions Bailiff

in the Courts Complex division. At that time, she was trained as a bailiff by, and began working

with, Phillip Snider. (Roach Dep. 25, 36, 38.) Snider became a sergeant around 2013 and was

Roach’s supervisor from that time until his retirement in June 2020. (Doc. No. 19-2; Doc. No. 22-

4, Snider Dep. 7, 11.)

        Sometime prior to 2015, Roach applied for an open position as corporal within the Courts

Complex division. (Roach Dep. 31.) She was not selected for the position at the time; instead, it

went to Jill Flores, a White woman. (Roach Dep. 31–32.) In the summer of 2015, Roach again

applied for the position of corporal and, this time, was promoted to the position. (Roach Dep. 57–

58.) Fuson was Sheriff at the time and made the ultimate decision to award the promotion. (Doc.

No. 19-5.)

        In July 2018, the Sheriff’s Office posted a Memo advising employees of an open sergeant

position in the Courts Complex/Courts and Process division and encouraging qualified employees

to apply. (Doc. No. 19-6.) Any interested employee could apply by signing a list posted with the

Memo. (Id.) Three people signed the list: Chris Lyons, Terrence (Terry) Welsh, and Roach. (Doc.

No. 19-7.) All three applicants were corporals within the Courts Complex division at the time,

working under the supervision of Sergeant Snider. (See Doc. No. 19-12 (Supervisor Reviews of

Candidate Performance).) Lyons and Welsh had been promoted to corporal in 2014. (Doc. Nos.

19-8, 19-9.)




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 2 of 21 PageID #: 727
                                                                                                     3


       The Montgomery County Sheriff’s Office Policies, Procedures, and Guidelines Manual

(“Guidelines Manual”) outlines the applicable promotion selection process and states as follows:

       Employees eligible for [promotion] shall be selected in the following manner:

              1. Written Test – 50 test questions from the Policies, Procedures and
       Guidelines Manual. 30 points total.

                2. Oral Board – Ten questions to evaluate leadership and communication
       skills, and the application of the Policies, Procedure and Guidelines Manual. 30
       points total.

              3. Seniority – One-half a point for every year of service for a maximum of
       20 years; ten points total.

               4. File Review – Review of disciplinary actions for the previous 18 months.
       Ten points initially assigned. One point shall be subtracted for reprimand. Two
       points shall be subtracted per suspension, with one point for each day beyond the
       first day.

               5. Supervisory Review – The employee’s current supervisor shall evaluate
       the employee’s behavior and performance, e.g. – attitude, demeanor, cooperation,
       interaction, punctuality, work quality, communication, etc. 20 points total.

              6. The Sheriff or designee shall interview the top scoring candidates to fill
       a vacant position. The number of personnel to be interviewed shall be two times
       the number of vacancies, plus one.

               7. Scores shall be retained for six months. Scores for written test, seniority,
       and file review shall be updated as an opening occurs.

(Doc. No. 19-13, at 13, Guidelines Manual § E-8.7.2.)

       Notwithstanding the relatively objective procedure for selecting candidates to be

interviewed, the Manual further provides that “[t]he Sheriff has the sole authority to make

appointments to command-level positions, or to depart from this promotion policy in unusual

circumstances where immediate action is required.” (Id. at 14, Guidelines Manual § E-8.7.4.) The

MCSO interprets this policy to mean that, once candidates are selected for an interview with the

sheriff, the scores obtained from the initial portion of the application process are no longer relevant




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 3 of 21 PageID #: 728
                                                                                                      4


to the decision and are not considered by the sheriff in making the decision of which candidate to

promote. (Doc. No. 22-1, Fuson Dep. 19–21, 118–20.)

        Roach, Welsh, and Lyons all took the written test for promotion in July 2018. There is no

dispute that the plaintiff scored the highest of the three on this test. (Doc. Nos. 19-14, 19-15.) In

July 2018, Snider completed a questionnaire regarding each applicant’s performance. The highest

score for the supervisor’s review was 20. Snider gave Roach a score of 19, while he gave Welsh

and Lyons scores of 17 and 16, respectively. (Doc. No. 19-12.) The oral board for the Courts

Complex sergeant position was conducted on August 2, 2018, with five White, male lieutenants

serving as board members. (Roach Dep. 166; Doc. No. 22-3, Stone Dep. 23.) The plaintiff’s score

on the oral board was 22.98; Welsh’s was 24.78, and Lyons’ was 22.8. (Doc. No. 19-19.) The

plaintiff, having been employed by the MCSO since 1999, received a “longevity” (or seniority)

score of 9.5. Welsh’s score was 7, while Lyons’ score was 10. (Doc. No. 19-16.) Each applicant

received a score of 10 for “file review,” meaning they had no disciplinary action on their records.

(Id.) Adding all of these totals together, the plaintiff had an overall score of 86.68 out of 100. (Id.)

Welsh had an overall score of 83.38, and Lyons had a score of 83.4. (Doc. No. 22-3, Stone Dep.

33–35.)

        Based on the policy set forth in the Guidelines Manual, the sheriff was required to interview

three candidates for the sergeant position. As there were only three applicants, Sheriff Fuson

interviewed all three. He conducted these interviews on August 10, 2018. (Fuson Dep. 113–14;

Doc. No. 19-20.) Following these interviews, Fuson selected Welsh for the position. (Doc. No.

19-21.) According to Fuson, his decision of whom to promote was based entirely on his interviews

of the three candidates. (Fuson Dep. 123–26; Doc. No. 19-22, Fuson Aff. ¶ 3.)




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 4 of 21 PageID #: 729
                                                                                                  5


        Fuson’s practice is that he does not ask each candidate the same questions; his goal is to

“evaluate their thought process.” (Fuson Dep. 21–22.) He goes into each interview with “some

general questions” that he asks each candidate but then just lets the conversation proceed. (Fuson

Dep. 22–23.) He testified that his decision in this case was based on the candidates’ answers to his

questions, statements, tone, demeanor, and body language. (Fuson Aff. ¶ 3; Fuson Dep. 95, 96.)

He states in an Affidavit prepared in support of the defendant’s motion:

        The purpose of my interview is to gauge the candidate’s critical thinking, leadership
        style, and overall decision making. I did not base my decision on the race or gender
        of any of the candidates for promotion. I recall the Plaintiff offered some more
        negative critiques about the other candidates when I asked who she would promote
        if not her. While my question does invite constructive criticism as well as positive
        remarks, I felt the Plaintiff’s responses were more negative and demeaning to others
        than the comments from the other candidates, particularly Terry Welsh who
        received the Sergeant position, and that she was focused on the negative aspects of
        the other candidates rather than offering a positive approach and a plan for how
        they could all work together cohesively. Additionally, Terry Welsh’s responses to
        questions appeared to me to be based upon forethought in the organization of his
        response while Plaintiff Lisa Roach appeared to be brainstorming and rambling at
        times. Based upon their interview responses and demeanor, I felt Terry Welsh was
        a better candidate for the Sergeant position based upon his perceived leadership
        style.

(Id.)

        Fuson does not believe that “a test alone” should determine who is promoted to a

supervisory role within the MCSO. (Id. ¶ 5.) He states that, for that reason, the promotion policy

changed after he became sheriff and after Snider became sergeant. (Id. ¶ 6.) He identifies several

instances in which the person with the highest overall scores was not promoted. (Id. ¶ 7.) He

testified that the objective scores matter, insofar as they determine which candidates will be

selected for an interview (assuming there are more candidates than there are interview slots).

(Fuson Dep. 20.)

        The plaintiff’s lawsuit is premised upon her claim that the selection of Welsh over her was

discriminatory. She points out that she had been employed by the County longer than Welsh, even



    Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 5 of 21 PageID #: 730
                                                                                                  6


though Welsh had been corporal longer. (See Doc. No. 19-9.) As corporal, Roach trained

approximately twenty deputies, including Sgt. Welsh. (Snider Dep. 27; Roach Dep. 37.) Shortly

after becoming corporal, Roach took the initiative to ask Sgt. Snider to train her to “do everything

that [he] d[id].” (Snider Dep. 11.) Snider did so, sitting down with her “many a time” to go over

his job duties; he eventually taught her every aspect of his job. (Snider Dep. 12; see also Roach

Dep. 94.) Whenever Snider was off work, he asked Roach to fill in for him, and she would cover

his job while also doing her own. (Snider Dep. 12–13.) Between October 2015 and November

2018, Roach filled in for Snider, acting as sergeant, over one hundred days. (See Roach Dep. 125

and Ex. 1, Doc. No. 22-9, at 1–2.) None of the other candidates expressed interest in learning his

job, and Snider would not have trusted any of the others to fill in for him anyway. (Snider Dep.

13.) He also described Roach as “[p]robably the most honest and trustworthy person [he has] ever

met” as well as the “[h]ardest working person [he has] ever worked with.” (Snider Dep. 10–11.)

Snider recommended Roach orally to Sheriff Fuson (Fuson Dep. 54), and he recommended Roach

more strongly than the other two candidates for the position in his Supervisor Reviews. (Doc. No.

19-12.) In addition, Roach submitted to the sheriff several letters from judges and directors at the

court who were familiar with her job performance at the Court Complex and who recommended

her for the promotion to sergeant; the other candidates did not submit such letters. (Fuson Dep.

29–30; Roach Dep. 201–02; Doc. Nos. 22-9, at 18–19). Fuson did not take these letters of

recommendation into consideration either. (Fuson Dep. 30–31.)

       The plaintiff asserts that past promotions were based entirely on the candidates’ scores.

Snider, for example, testified that, when he was promoted to sergeant, when he went to his

interview with the sheriff, Fuson told him, “you don’t even need my interview because you already

have it on points.” (Snider Dep. 9.) That is, he had more points than anyone going into the




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 6 of 21 PageID #: 731
                                                                                                 7


interview, and, in his experience at least, the “points part of the promotional policy was an

important part of that whole process.” (Id.) In addition, Roach testified that she had understood

that promotions had always been based primarily on the points received during the initial phase of

the process, but, when she arrived for her interview, Fuson told her, “we’re going to do something

different this time.” (Roach Dep. 190.) She understood him to mean that, in her case, he was not

going to promote her based on her scores. (Roach Dep. 190–92.) Regarding the defendant’s claim

that, when the plaintiff received her promotion to corporal in 2015, she did not score the highest

on the initial phase of the promotional process (see Doc. No. 19-25), the plaintiff points out that

she received the second highest total score, after Don Newlove, and that both she and Newlove

were promoted to corporal the same day. (Doc. No. 19-24.)

       There were no female sergeants at the courthouse at the time Roach applied for the position.

(Fuson Dep. 127.) One Black woman sergeant was appointed in 2019, after the plaintiff filed her

EEOC charge related to this case. (Fuson Dep. 133–34; Doc. No. 19-27 (EEOC Charge).) The

upper-ranked chain of command at MCSO—lieutenants and higher—are all White males. (Id.)

According to the plaintiff, between February 2005 and November 2018, 80 officers were promoted

at MCSO, of whom 19 (23.75%) were female, and only 3 were women of color (3.75%). (Doc.

No. 22-13, at 4–6.) MSCO’s last EEOC report, from 2017, states that it employed 209 employees

in “Police Protection,” of whom 60 were female (28.70%) and 149 were male (71.29%); five were

Black females (2.39%) and 11 were Black males (5.26%). (Doc. No. 22-14.) The latest available

U.S. Census data for Montgomery County estimates that, as of July 1, 2019, 57.4% of the labor

force in Montgomery County was female, and 21.3% of the population was Black. (Doc. No. 22-

15.)




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 7 of 21 PageID #: 732
                                                                                                   8


         MCSO receives federal funding through grants, performs “Title 7” training throughout the

country, and provides education and training to its officers and the public. (Fuson Dep. 142–43.)

         The defendant now seeks judgment in its favor as to all claims asserted against it. Along

with its Motion for Summary Judgment, the defendant filed a Memorandum of Law, Statement of

Undisputed Material Facts,2 and Notice of Filing, to which are appended various excerpts of

deposition transcripts and exhibits. (Doc. Nos. 16–19.) The plaintiff filed a Response

memorandum, Response to the Statement of Undisputed Material Facts, an Additional Statement

of Facts, and her own Notice of Filing, with complete deposition transcripts and additional

exhibits. (Doc. Nos. 20–22.) The defendant has filed a Reply and a Response to the Additional

Statement of Facts. (Doc. Nos. 23–24.)

II.      STANDARD OF REVIEW

         Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. On the other

hand, “summary judgment will not lie if the dispute about a material fact is ‘genuine.’” Id.


         2
          Local Rule 56.01(b) requires a separate statement of all of the facts that the moving party
contends are both material and undisputed. The purpose of the Rule is to “assist the Court in
ascertaining whether there are any material facts in dispute.” Id. The defendant failed to comply
with this Rule, supplying a Statement of Undisputed Material Facts enumerating just seven “facts”
(Doc. No. 18), even though the defendant’s seven-page statement of “Facts” in the Memorandum
in support of summary judgment incorporates a substantial number of additional facts, many of
which are clearly material.



      Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 8 of 21 PageID #: 733
                                                                                                    9


          A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Reeves v. Swift Trans. Co., 446 F.3d

637, 640 (6th Cir. 2006). A genuine dispute of material fact exists if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Harris v. Klare, 902 F.3d 630,

634–35 (6th Cir. 2018).

          The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that it believes demonstrate the absence of a genuine dispute over material

facts. Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 627–28 (6th Cir. 2018); Fed. R. Civ. P.

56(c)(1)(A). The nonmoving party must set forth specific facts showing that there is a genuine

issue for trial. Pittman, 901 F.3d at 628.

          The court views the facts and draws all reasonable inferences in favor of the nonmoving

party. Id. Credibility judgments and weighing of evidence are improper. Hostettler v. Coll. of

Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above, where there is a genuine dispute as

to any material fact, summary judgment is not appropriate. Id. The court determines whether

sufficient evidence has been presented to make the issue of fact a proper jury question. Id. The

mere existence of a scintilla of evidence in support of the nonmoving party’s position will be

insufficient to survive summary judgment; rather, there must be evidence upon which the jury

could reasonably find for the nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir.

2003).

III.      DISCUSSION

          A.     Title IX

          Count V of the Complaint asserts that (1) the defendant receives federal funding, as defined

by Title IX, “for the operation of its services in providing training and education to the employees

and citizens of Montgomery County”; (2) Title IX prohibits discrimination on the basis of sex



       Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 9 of 21 PageID #: 734
                                                                                                    10


“under any education program or activity receiving Federal financial assistance,” 20 U.S.C. §

1681(a); and (3) the plaintiff was subjected to discrimination on the basis of sex, in violation of

Title IX. (Doc. No. 1 ¶¶ 52, 54, 55.) The defendant seeks dismissal of the Title IX claim on the

basis that, first, the plaintiff did not include a Title IX claim in her EEOC Charge of Discrimination.

Alternatively, the defendant argues that the plaintiff’s claims do not relate to an “education

program or activity.”

       As for the defendant’s first argument, the plaintiff is correct that Title IX “has no

administrative exhaustion requirement and no notice provisions. Under its implied private right of

action, plaintiffs can file directly in court and can obtain the full range of remedies.” Fitzgerald v.

Barnstable Sch. Comm., 555 U.S. 246, 255 (2009) (citations omitted). The claim, therefore, is not

barred by reason of its omission from the plaintiff’s EEOC charge.

       Nonetheless, the mere fact that Montgomery County receives federal funds and that it

offers some educational and training programs to both citizens and employees does not mean that

an employment discrimination claim against the County automatically falls within the scope of

Title IX. The operative language of the statute provides that “[n]o person in the United States shall,

on the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance.” 20

U.S.C. § 1681(a) (emphasis added). As the Department of Justice has explained:

       Title IX . . . applies to any education or training program operated by a recipient
       of federal financial assistance. For example, Title IX could cover such diverse
       activities as a forestry workshop run by a state park receiving funds from the
       Department of the Interior; a boater education program sponsored by a county parks
       and recreation department receiving funding from the Coast Guard; a local course
       concerning how to start a small business, sponsored by the state department of labor
       that receives funding from the Small Business Administration; state and local
       courses funded by the Federal Emergency Management Agency in planning how
       to deal with disasters; and vocational training for inmates in prisons receiving
       assistance from the Department of Justice . . . . Generally, it covers all aspects of




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 10 of 21 PageID #: 735
                                                                                                11


       the education program, including admissions, treatment of participants, and
       employment.

Dep’t of Justice, Civil Rights Division, Title IX Legal Manual at 7–8 (January 11, 2001) (in the

court’s record at Doc. No. 22-16 and available online at https://feminist.org/wp-

content/uploads/2020/06/ixlegalmanualDOJ.pdf) (emphasis added).

       That is, Title IX simply does not apply to claims that do not involve discrimination related

to education or training. See id. at 20 (“For example, if a State prison receives federal financial

assistance, all the operations of the State Department of Corrections are covered by Title VI and

Section 504, and all the department’s education and training programs are covered by Title IX.”

(emphasis added)); Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 553–54 (3d Cir. 2017)

(recognizing that, with the passage of the Civil Rights Restoration Act of 1987, 20 U.S.C. §

1687(1), Congress broadened the definition of “program or activity” but nonetheless “retained in

§ 1681(a) the modifier ‘education’ before ‘program or activity’”); see also Klinger v. Dep’t of

Corr., 107 F.3d 609, 614–156 (8th Cir. 1997) (affirming that the “Nebraska prison system as a

whole . . . qualif[ies] as a ‘program or activity’ within the statutory definition” in 20 U.S.C. §

1687(1)(A) and that the Department of Correction received federal funds, and, therefore, was

covered by Title IX, but also noting that “Title IX is only concerned with conditions of gender

discrimination and inequality within . . . educational programs or activities”).

       In this case, the plaintiff does not allege discrimination in the operation of any education

program or activity by Montgomery County. She testified that she was never denied any

educational opportunities while employed by the MCSO. (See generally Roach Dep. 297–301.)

Consequently, Title IX is not implicated, and the defendant is entitled to summary judgment in its

favor on the plaintiff’s Title IX claim.




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 11 of 21 PageID #: 736
                                                                                                  12


       B.      Title VII and the THRA

               1.      Disparate Impact

       The plaintiff alleges sex and race discrimination in violation of Title VII and the THRA.

Because “[t]he analysis of claims brought pursuant to the THRA is identical to the analysis used

for Title VII claims,” Bailey v. USF Holland, Inc., 526 F.3d 880, 885 n.1 (6th Cir. 2008), the court

addresses these claims together.

       Both statutes make it unlawful for an employer “to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” Chattman v. Toho Tenax Am., Inc., 686

F.3d 339, 346 (6th Cir. 2012) (citing 42 U.S.C. § 2000e–2(a)(1)); see also Tenn. Code Ann.

§ 4-21-401(a)(1). A plaintiff seeking to prove discrimination in violation of Title VII may proceed

under two distinct theories: disparate treatment and disparate impact. The defendant’s

Memorandum addresses only the former; the plaintiff asserts in her Opposition to the defendant’s

Motion for Summary Judgment that she intends to pursue a claim based on the latter theory as

well. (Doc. No. 21, at 13–14, 17–19.)

       A disparate impact theory of discrimination exists because “some employment practices,

adopted without a deliberately discriminatory motive, may in operation be functionally equivalent

to intentional discrimination.” Watson v. Fort Worth Bank & Trust, 487 U.S. 977, 987 (1988)).

“The disparate impact theory requires a plaintiff to demonstrate that a facially neutral employment

practice falls more harshly on one group than another and that the practice is not justified by

business necessity.” Dunlap v. Tenn. Valley Auth., 519 F.3d 626, 629 (6th Cir. 2008) To proceed

under this theory, a plaintiff must first “establish a prima facie case of discrimination—i.e., the

plaintiff must establish that an adverse impact has occurred.” Id. If she succeeds at that step, “the

employer must show that the protocol in question has ‘a manifest relationship to the



   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 12 of 21 PageID #: 737
                                                                                                   13


employment’—the so-called ‘business necessity’ justification.” Id. (quoting Griggs v. Duke Power

Co., 401 U.S. 424, 431 (1971)). “The plaintiff must then show that other tests or selection protocols

would serve the employer’s interest without creating the undesirable discriminatory effect.” Id.

(citing Albemarle Paper Co. v. Moody, 422 U.S. 405, 425, 432 (1975)).

       To establish a prima facie case, the plaintiff must (1) identify a “specific employment

practice to be challenged”; and (2) “prove[] that the challenged practice has an adverse impact on

a protected group” through the use of “relevant statistical analysis.” Id. In this case, the “specific

employment practice” the plaintiff identifies and seeks to challenge is the MCSO’s practice of

“ignoring its more objective testing and evaluation in favor of the Sheriff’s sole determination

based on his subjective interview with candidates.” (Doc. No. 21, at 17.) She argues that this

practice has no legitimate business necessity, because the MCSO could have made the sheriff’s

interview an equal or weighted component of the decision-making process, “along with other,

more objective testing methods,” and thus achieved its “interest in selecting the best qualified

candidate . . . without creating a discriminatory effect.” (Doc. No. 21, at 18.) She then concludes,

without reference to any evidence whatsoever, that, “because the MCSO’s promotional policy . . .

ultimately relies solely on one subjective interview, dispensing with all other more objective

elements, it has a disparate impact on minorities.” (Id.) She then claims that “[t]he statistics lend

credence to this conclusion” and that the defendant has failed to articulate a “business necessity

for relying on one person’s judgment without any degree of objectivity . . . , particularly when the

facts support that person suffered from subconscious bias.” (Doc. No. 21, at 18–19.)

       The statistics offered by the plaintiff, however, do not support a prima facie case of

discrimination under the disparate impact theory. She points to statistics regarding the racial and

gender makeup of Montgomery County and the racial and gender makeup of the MCSO, which




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 13 of 21 PageID #: 738
                                                                                                   14


indicate that the employees of the MCSO are not as diverse as the population of the county as a

whole. She also offers some statistics regarding the numbers of women and people of color who

were promoted within the MCSO from February 2005 through November 2018. Notably lacking,

however, is any meaningful analysis of those statistics. Without such analysis—likely by an expert

qualified to interpret the statistics—it is not possible to discern from the bare numbers that fewer

women and people of color were promoted within the MCSO than one would expect based on the

number of women and members of a racial minority employed by the MCSO as a whole. 3 Further,

and more critically, the plaintiff offers no evidence regarding the number of qualified women,

Black women, or Black people generally who have sought and been denied employment at MCSO

or who have sought and been denied promotions. As a result, her raw data say nothing about

whether the MCSO’s hiring or promotional policies have a disparate impact on minority applicants

for employment or candidates for promotion. See Hawkins v. Memphis Light, Gas & Water, 520

F. App’x 316, 322 (6th Cir. 2013) (“[Plaintiff] did not provide any statistics or statistical analysis

regarding the number of qualified African-Americans who allegedly applied for positions. Without

evidence of the racial composition of the pool of qualified candidates, a reasonable factfinder

would be unable to determine whether bias motivated [Defendant’s] decisions, or if the decisions

were based on legitimate selection criteria or chance.”).

       Because the plaintiff has not produced “relevant statistical analysis” showing that “the

challenged practice has an adverse impact on a protected group,” she has not established a prima


       3
          The plaintiff states that the MCSO’s last EEOC report, from 2017, shows that 28.70% of
employees were women, 7.66% were Black, and 2.39% were Black women. (Doc. No. 21, at 17
(citing Doc. No. 22-14).) 23.75% of the people promoted from 2015 through 2018 were women,
slightly less than the total percentage of women employees, but 3.75% of the people promoted
were Black women, slightly more than the total percentage of Black, female employees. The court
is no statistician, but these numbers do not glaringly establish that the MCSO’s promotional
policies have a disparate impact on Black women.



   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 14 of 21 PageID #: 739
                                                                                                    15


facie case of discrimination under a disparate impact theory. The defendant is entitled to summary

judgment on the plaintiff’s disparate impact claim.

               2.      Disparate Treatment – Legal Standards

       Title VII disparate treatment claims can be proven by direct or circumstantial evidence.

DiCarlo v. Potter, 358 F.3d 408, 414 (6th Cir. 2004). When, as here, a plaintiff relies on

circumstantial evidence to prove her case, the court analyzes the claim under the familiar three-

step McDonnell Douglas framework. See Clay v. United Parcel Serv., Inc., 501 F.3d 695, 703 (6th

Cir. 2007) (referencing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). The first stage

of the McDonnell Douglas analysis requires the plaintiff to establish a prima facie case of

discrimination. To do so, a plaintiff seeking to prove discrimination under a disparate-treatment

theory, based on a failure to promote, must demonstrate that:

       (1) she is a member of a protected class; (2) she applied for and was qualified for a
       promotion; (3) she was considered for and was denied the promotion; and (4) an
       individual of similar qualifications who was not a member of the protected class
       received the job at the time plaintiff’s request for the promotion was denied.

White v. Columbus Metro. Hous. Auth., 429 F.3d 232, 240 (6th Cir. 2005) (citing Nguyen v. City

of Cleveland, 229 F.3d 559, 562–63 (6th Cir. 2000)). If the plaintiff demonstrates a prima facie

case of discrimination, the burden shifts to the employer to offer a legitimate, nondiscriminatory

explanation for its actions. Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009).4 If the




       4
         In Chen, the Sixth Circuit acknowledged then-recent criticism of its three-part test and
emphasized that the test should not be applied formalistically, “lest one lose the forest for the
trees.” Chen, 580 F.3d at 400 n.4. Courts should engage in a commonsense inquiry: “did the
employer [take the adverse action] for the stated reason or not? . . . One can distill the inquiry into
a number of component parts, . . . [b]ut that should not cause one to lose sight of the fact that at
bottom the question is always whether the employer made up its stated reason to conceal
intentional discrimination.” Id.



   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 15 of 21 PageID #: 740
                                                                                                     16


defendant does so, the burden shifts back to the plaintiff to show that the defendant’s proffered

reason is pretextual. Clay, 501 F.3d at 704.

        In this case, there is no dispute, for purposes of the defendant’s Motion for Summary

Judgment, that the plaintiff can establish a prima facie case based on the MCSO’s failure to

promote her to sergeant. The defendant argues, however, that it has proffered legitimate, non-

discriminatory reasons for Sheriff Fuson’s decision to promote Terry Welsh instead of the plaintiff

and that the plaintiff cannot show that these reasons are a pretext for discrimination.

                3.      The Defendant’s Proffered Reasons for Its Action

        The defendant’s proffered reason, in short, is that Fuson interviewed all three candidates

and decided, based solely on his interviews, that, while all three candidates were qualified, Terry

Welsh was the best fit for the position. The sheriff made this assessment based on the candidates’

responses to his questions, their statements, demeanor, body language, and tone. He believed that

the plaintiff offered more negative assessments of her counterparts when asked to identify who

should be promoted, if not herself. To him, it seemed that her difficulty in answering that question

appeared to be due, at least in part, to her absolute conviction that she was entitled to the promotion.

(Fuson Dep. 95–96.) Fuson perceived that, when Roach was asked to offer suggestions as to what

could be changed or improved, the plaintiff appeared to be brainstorming, looking at the ceiling,

and talking more to herself than to him when responding. (Fuson Dep. 148.) He also claimed that

her responses were ideas that had been floating around the courthouse for a while and at times

were already in the works. (Fuson Dep. 148–49.) While Welsh offered similar responses, Fuson

perceived him to have more “forethought” and that the way he processed and presented his answers

showed a better leadership style. (Fuson Dep. 149; Fuson Aff. ¶ 3.) Fuson expressly denies that

race or gender played a role in his decision. (Fuson Aff. ¶ 3.)




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 16 of 21 PageID #: 741
                                                                                                  17


       The plaintiff does not contest that the defendant has satisfied its burden of offering a non-

discriminatory reason for promoting Welsh instead of her.

               4.      Pretext

       The Sixth Circuit has identified “three interrelated ways” of showing pretext: “(1) that the

proffered reasons had no basis in fact, (2) that the proffered reasons did not actually motivate the

employer’s action, or (3) that they were insufficient to motivate the employer’s decision.”

Hostettler v. Coll. of Wooster, 895 F.3d 844, 858 (6th Cir. 2018) (quoting Demyanovich v. Cadon

Plating & Coatings, L.L.C., 747 F.3d 419, 431 (6th Cir. 2014)). “The three-part test for pretext

‘need not be applied rigidly,’ but rather ‘is a commonsense inquiry.’” Willard v. Huntington Ford,

Inc., 952 F.3d 795, 811 n.10 (6th Cir. 2020) (quoting Blizzard v. Marion Tech. Coll., 698 F.3d 275,

282 (6th Cir. 2012)). Thus, to successfully oppose summary judgment, the plaintiff must produce

sufficient evidence from which a jury could reasonably reject the City’s reason for the failure to

promote. Chen, 580 F.3d at 400. As the Sixth Circuit has explained:

       The plaintiff must produce sufficient evidence from which the jury could
       reasonably reject [the defendant’s] explanation and infer that the defendant[] . . .
       did not honestly believe in the proffered nondiscriminatory reason for its adverse
       employment action. To show an honest belief, the employer must be able to
       establish its reasonable reliance on the particularized facts that were before it at the
       time the decision was made.”

Mickey, 516 F.3d at 526 (internal quotation marks and citations omitted). In order “to survive

summary judgment, a plaintiff need only produce enough evidence to support a prima facie case

and to rebut, but not to disprove, the defendant’s proffered rationale.” Griffin v. Finkbeiner, 689

F.3d 584, 593 (6th Cir. 2012).

       As evidence of pretext, the plaintiff points to the evidence in the record that indicates that

she was not just qualified, but significantly more qualified for the promotion than Welsh, including

her overall score on the objective testing phase, her extensive experience in filling in for Snider,




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 17 of 21 PageID #: 742
                                                                                                    18


Snider’s high opinion of her and his strong belief that she was the most qualified candidate, which

he had communicated to Fuson prior to the interviews, and the letters of recommendation she

brought with her to the interview with Fuson. The plaintiff also points out that the entirety of the

upper-ranked chain of command at MCSO are all White males and that there were no Black,

female sergeants until after the plaintiff filed her EEOC charge. She also claims that Welsh’s

selection was the “only instance” during the relevant time frame that the lowest-scoring candidate

was selected for promotion. She points to the racial demographics of the MCSO, which does not

reflect the racial diversity of the community at large. She argues that all of this evidence, viewed

in the light most favorable to the plaintiff, gives rise to a genuine issue of fact as to whether the

sheriff’s subjective decision to promote Welsh instead of her was “tainted by racial and sex based

bias.” (Doc. No. 21, at 17.)

        For its part, the defendant points to evidence showing that Fuson specifically, and the

MCSO more generally, have promoted both women and African-American candidates to

supervisory positions, including to the ranks of sergeant and corporal, and that the plaintiff is not

the only candidate for a promotion who has gone into an interview with Fuson with the highest

overall score but did not receive the promotion. Fuson has identified seven other individuals, not

including Welsh, whom he promoted to sergeant despite not having the highest overall score

among the candidates interviewed. (See Fuson Aff. ¶ 7.) The defendant also argues that the

plaintiff’s claim that she was arguably more qualified for the position is not, standing alone,

sufficient to establish pretext.

        In Ash v. Tyson Foods, Inc., 546 U.S. 454 (2006), the Supreme Court held that

“qualifications evidence may suffice, at least in some circumstances, to show pretext.” Id. at 457.

The Sixth Circuit, in the wake of Ash, has recognized that, “[i] f an applicant is significantly better




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 18 of 21 PageID #: 743
                                                                                                   19


qualified than the competition, but not selected, it can be inferred that discrimination played a part

in the decision.” Philbrick v. Holder, 583 F. App’x 478, 485 (6th Cir. 2014). More specifically:

       Relative qualifications establish triable issues of fact as to pretext where the
       evidence shows that either (1) the plaintiff was a plainly superior candidate, such
       that no reasonable employer would have chosen the latter applicant over the former,
       or (2) plaintiff was as qualified as if not better qualified than the successful
       applicant, and the record contains other probative evidence of discrimination.

Id. (quoting Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 815 (6th Cir. 2011) (internal

quotation marks and other citations omitted)).

       In Philbrick, the defendant’s legitimate, non-discriminatory reason for promoting a

candidate other than the plaintiff was that the selected candidate had “better interview scores and

was perceived to have a more well-rounded background.” Id. While the defendant argued that the

plaintiff had failed to establish pretext, for purposes of overcoming the defendant’s motion for

summary judgment, the court disagreed, finding that the plaintiff had presented evidence that she

was the “plainly superior candidate” and, consequently, that her claim survived summary

judgment. This was the case, even though the selected candidate had performed better on the

interview, based on “inherently subjective” ratings. Id.

       The court acknowledged that, under the “honest belief” rule, liability cannot be imposed

upon an employer who “honestly, but mistakenly, believes in the proffered reason given for the

hiring decision at issue.” Id. at 487 (quoting Smith v. Chrysler Corp., 155 F.3d 799, 806 (6th Cir.

1998)). The court also noted, however, that, “to establish an honestly held belief, the employer

must produce evidence that it made a ‘reasonably informed and considered decision.’” Id. (quoting

Smith, 155 F.3d at 807). Thus, the Sixth Circuit has repeatedly held, in situations where the

“asserted business judgment is so ‘ridden with error’ that the employer could not have honestly

relied on it, pretext may be shown.” Id. (quoting In re Lewis, 845 F.2d 624, 633 (6th Cir. 1988)

(other citations omitted). Based on these principles, the court found that the plaintiff had



   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 19 of 21 PageID #: 744
                                                                                                    20


“presented sufficient evidence from which a reasonable jury could find that [the supervisor] did

not make a reasonably informed and considered decision that [the selected candidate] was the

better qualified candidate, and that the proffered reason for selecting [him] is unworthy of belief.”

Id.

         In this case, although it is a close call, the court finds that the plaintiff’s evidence is

sufficient to create a triable issue of fact as to whether the defendant’s proffered reasons for

promoting Welsh instead of the plaintiff are pretext. In particular, the evidence supports a

conclusion that the plaintiff was not simply qualified for promotion but significantly more

qualified than the other two candidates, based on her higher total scores on the more objective

stage of the promotion process, the efforts she took to learn the requirements of the position from

Snider, her having filled in for Snider on dozens of occasions over the course of three years,

Snider’s unqualified recommendation of her, and the letters of recommendation she submitted to

Fuson. In addition, she has pointed to irregularities in the process—specifically, that it is at least

unusual for the individual with the lowest scores going into the interview to be promoted. Further,

Fuson willfully disregarded evidence that the plaintiff was plainly more qualified: he refused to

consider the third-party recommendations the plaintiff attempted to bring to his attention; 5 he

discounted Snider’s recommendation to him, even though Snider was in the best position to know

the relative qualifications of the three candidates, since all three were under his direct supervision;

and he made his decision based entirely on his subjective perception, formed from relatively brief




         5
         The plaintiff testified that he did not even look at the letters she brought to the interview,
at least in her presence. (Roach Dep. 201.) The sheriff testified that he received the
recommendations by mail as well, although he does not indicate when, and that he read them but
did not consider them in making his decision. (Fuson Dep. 29–31.)



      Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 20 of 21 PageID #: 745
                                                                                                     21


interviews, that Welsh would make a better leader, invoking such inherently subjective factors as

the candidates’ body language, demeanor and tone.

         Under Provenzano, 663 F.3d at 815, evidence that the plaintiff was the “plainly superior

candidate, such that no reasonable employer would have chosen the latter applicant over the

former,” standing alone, is sufficient to give rise to an inference of pretext. Here, the record

arguably also includes “other probative evidence of discrimination.” Id. As a result, a jury could

conclude that the sheriff did not “make a reasonably informed and considered decision that [Welsh]

was the better qualified candidate[] and that the proffered reason for selecting [Welsh] is unworthy

of belief.” Id.

         The defendant is not entitled to summary judgment on the plaintiff’s disparate treatment

claim.

IV.      CONCLUSION

         For the reasons set forth herein, the court will grant in part and deny in part the defendant’s

Motion for Summary Judgment. An appropriate Order is filed herewith.




                                                ALETA A. TRAUGER
                                                United States District Judge




   Case 3:19-cv-00698 Document 25 Filed 12/08/20 Page 21 of 21 PageID #: 746
